                                         Case 3:19-cv-03770-WHO Document 210 Filed 07/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                             Case No. 19-cv-3770-WHO (TSH)
                                   7     ILLUMINA INC., et al.,
                                                                                             Case No. 20-cv-01465-WHO
                                   8                    Plaintiffs,

                                   9              v.                                         DISCOVERY ORDER
                                  10     BGI GENOMICS CO., LTD., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Judge Orrick issued a preliminary injunction in these related cases on July 8, 2020.
                                  14   Defendants have moved for a stay pending appeal. For purposes of the stay motion, Defendants
                                  15   are seeking to stay only certain aspects of the injunction, including its application to internal
                                  16   development activities. Yesterday shortly after 8:00 a.m., Plaintiffs contacted the Court with an
                                  17   urgent discovery issue. They want the Court to order Defendants to produce by noon tomorrow
                                  18   documents responsive to RFP 98, which requested: “All Documents and Things related to any
                                  19   claim by You that Defendants have suffered any harm as a result of the preliminary injunction
                                  20   entered in this suit or related Case No. 19-cv-03770-WHO.” Plaintiffs want the documents by
                                  21   noon tomorrow because their opposition to Defendants’ motion for a stay pending appeal is due on
                                  22   Friday, and they want to be able to use any responsive documents in their opposition brief.
                                  23          During the course of briefing on the preliminary injunction motion, the Court previously
                                  24   ordered discovery concerning Defendants’ claim that a preliminary injunction would harm them.
                                  25   19-3770, ECF No. 136. Defendants’ claim was predictive in nature and was an estimate of the
                                  26   number of employees who they would be forced to lay off if the preliminary injunction were
                                  27   issued. Their current stay motion is similar in its predictions of future harm. It again cites the
                                  28   Zhao Declaration (19-3770, ECF No. 67-9). The new evidence in the stay motion is the Drmanac
                                         Case 3:19-cv-03770-WHO Document 210 Filed 07/29/20 Page 2 of 2




                                   1   Declaration, which states that if internal development were enjoined, additional employees would

                                   2   need to be laid off, and this would affect the significant resources Defendants have invested in

                                   3   CoolMPS. Defendants cite that declaration for the proposition that the layoffs without a stay

                                   4   pending appeal would be even higher than Zhao had predicted (presumably because the Zhao

                                   5   declaration had assumed that internal development would not be enjoined) resulting in greater loss

                                   6   to the investments made by Defendants.

                                   7          The Court must decide whether the requested discovery is relevant and proportional. It

                                   8   seems that it is. The balance of hardships is one of the factors the Court must consider in

                                   9   determining whether to issue an injunction (or whether to stay it pending appeal), so it is relevant

                                  10   to Plaintiffs’ claim for patent infringement. Before the injunction was issued the Court ordered

                                  11   discovery on this issue with no relevance objection from the Defendants. It is difficult to

                                  12   understand how the issuance of the preliminary injunction caused the balance of hardships to no
Northern District of California
 United States District Court




                                  13   longer be a relevant subject of discovery. Defendants’ claim of harm is predictive in nature, but

                                  14   the event that triggers the prediction – the issuance of a preliminary injunction – has happened.

                                  15   The Ninth Circuit has explained that “evidence of harms that did occur because of [an] injunction”

                                  16   is the “best evidence of harms [that are] likely to occur because of the injunction.” Al Otro Lado

                                  17   v. Wolf, 952 F.3d 999, 1007 (9th Cir. 2020) (emphasis original). Indeed, defense counsel stated

                                  18   during this morning’s hearing that the predicted layoffs have started to happen, so there is relevant

                                  19   evidence to discover. It is unfair to deprive Plaintiffs of the “best evidence,” id., of the harm that

                                  20   is likely to result from the preliminary injunction.

                                  21          Defense counsel also made clear that the RFP is not unduly burdensome or disproportional

                                  22   or even difficult to respond to in the time frame Plaintiffs request. Accordingly, Plaintiffs’ motion

                                  23   to compel is GRANTED. Defendants must produce all non-privileged, non-work product

                                  24   documents responsive to RFP 98 by noon on July 30, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 29, 2020

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
                                                                                          2
